Exhibit POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P, I N C. Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP REPORTS POSITIVE MARCH COMPARABLE SALES LEBANON, Tenn. – April 1, 2008 – CBRL Group, Inc. (Nasdaq: CBRL) today reported comparable store sales for its Cracker Barrel Old Country Store® restaurants and gift shops for the four-week period ending Friday, March 28, 2008.The sales are compared with the four-week period ending March 30, 2007, not the prior-year fiscal period, as a result of the 53rd week in the fiscal year ended on August 3, 2007. · Comparable store restaurant sales increased 0.8%, which included the effect of an approximately 3.0% higher average check that resulted primarily from an average menu price increase of approximately 3.2%. · Comparable store retail sales were up 5.5%. · Restaurant and retail sales were favorably impacted by approximately 1% and 7%, respectively, by the timing of the Easter holiday.This favorable impact was partially offset by a negative weather effect of approximately 1%. Headquartered in Lebanon, Tennessee, CBRL Group, Inc. presently operates 574 Cracker Barrel Old Country Store restaurants and gift shops located in 41 states. -END-
